Case 2:20-cv-00337 Document 1-1 Filed 06/25/20 Page 1 of 1 PagelD# 6
JS-44 CIVIL COVER SHEET Rev. 12/96

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and services of pleadings or other papers
as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September
1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.

 

 

 

 

 

I. (a) PLAINTIFF Michael B. Phillips DEFENDANT Covan World-Wide Moving, Inc. and
(b) COUNTY OF RESIDENCE Terry L. Dunn
OF FIRST LISTED PLAINTIFF Virginia
(EXCEPT IN U.S. PLAINTIFF CASES) COUNTY OF RESIDENCE
(c) ATTORNEYS (Firm name, address, phone number) ee ee Dale, AL

ATTORNEYS (Firm name, address, phone number)
D. Cameron Beck, Jr. (VSB # 39195)
Audra M. Dickens (VSB # 82379)
McCandlish Holton
P. O. Box 796
Richmond, VA 23218
(804) 775-3100

R. Christopher Jones (VSB #48433)
Bridget N. Long (VSB #42963)
Allen, Allen, Allen & Allen

106 S. Market Street

Petersburg, VA 23803

(804) 733-8753

 

 

 

 

 

 

II. JURISDICTION III. CITIZENSHIP OF PRINCIPAL PARTIES

(Place an “X” in one box only) (For diversity cases only)

(Place an “X” on one box for plaintiff and one box for defendant)

(1. U.S. Government Plaintiff PTF DEF
(2. U.S. Government Defendant 1, Citizen of this State | CJ
(13. Federal Question (U.S. Government not a party)
2X14. Diversity (Indicate citizenship of parties in Item III) 2. Citizen of another State Cc Oo
IV. ORIGIN 3. Citizen or Subject of a Foreign Country O Oo

(Place an “X” in one box only)

4. Incorporated or Principal Place of

(11. Original Proceeding Business in this state CO O
X12. Removed from State Court
(13. Remanded from Appellate Court 5. Incorporated and Principal place of
(14. Reinstated or reopened Business in another state Cl &
(1S. Transferred from another district (specify)
C16. Multidistrict Litigation 6. Foreign nation EJ J

(17. Appeal to District Judge from Magistrate Judgment
Vv. NATURE OF SUIT

 

 

 

| CONTRACT || TORTS ll FORFEITURE/PENALTY I BANKRUPTCY I OTHER STATUTES
1110 Insurance PERSONAL INJURY 1610 Agriculture 422 Appeal 28 USC 158 1400 Static Reappoinument
01120 Marine 310 Airplane 11620 Other Food & Drug 423 Withdrawal 28 USC 157 410 Antitrust
1130 Miller Act (315 Airplane Product Liability 1625 Drug Related Seizure of Property 21 USC 881 0130 Banks and Banking
01140 Negotiable Inerument 12320 Assault. Libel & Slander 2630 Liquor Laws 1450 Commerce/ICC Rates/etc
1150 Recovery of Overpayment 11330 Federal Employer's Liability 1640 RR & Truck 1460 Deportation
& Enforcement of Judgment (340 Marine 01650 Airline Regs 1470 Racketcer Influenced and
(1151 Medicare Act 345 Marine Product 11660 Occupational Safety/Health Corrupt Organizations
1152 Recovery of Defaulted 350 Motor Vehicle 01690 Other 1810 Selective Service
Student Loans 12355 Motor Vehicle Product Liability 1850 Sccurities/Commoditics/Exchange
(Excluding Veterans) 1360 Other Personal Injury 1875 Customer Challenge 12 USC 3410
153 Recovery of Overpayment (1362 Personal Injury - Med Malpractice 0891 Agriculture Acts
of Veleran’s Benefits (1365 Personal Injury - Product Liability 11892 Economic Stabilization AcI
160 Stockholders’ Suits 11368 Asbestos Personal Injury Liability 1893 Environmental Matters
(190 Other Contract PERSONAL PROPERTY 11894 Encrgy Allocation Act
(195 Contract Product Liability (370 Other Fraud 11895 Freedom of Information Act
371 Truth in Lending 1900 Appcal of Fee Determination Under
10380 Other Personal Property Damage Equal Access to Justice
1385 Property Damage Product Liability 12950 Constitutionality of State Statutes

1890 Other Statutory Actions

 

 

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS FEDERAL TAXSUITS PROPERTY RIGHTS LABOR SOCIAL SECURITY |
(9210 Land Condemnalion 441 Voting (1510 Motions to Vacale 11870 Taxes (U.S, Plaintif€ or Defendant) 1820 Copyrights (1710 Fair Labor Standards Act D861 HIA (1395
(0220 Foreclosure (0442 Employment Sentence 871 IRS — Third Panty 26 USC 7609 11830 Patent 11720 Labor/Meml Relations 862 Black Lung (405(g))
(1230 Rent Lease & Ejectment 01443 Housing/ HABEUS CORPUS (1840 Trademark 11730 Labor/Meml. Reporting & 0863 DIWC/DIWW (405(g))
(1240 Torts to Land Accommodations []530 General Disclosure Act 11864 SSID Tiue XVI
(0.245 Tort Product Liability 444 Welfare (1535 Death Penalty 1740 Railway Labor Act 11865 RSI (405(g))
(290 All Other Real Property 440 Other Civil (540 Mandamus & Other 1790 Other Labor Litigation
Rights [1555 Prison Condition 1791 Empl. Ret. Inc, Security Act
VI. CAUSE OF ACTION = (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE BRIEF STATEMENT OF CAUSE.)

(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY.)
This is a personal injury action between citizens of different states. Jurisdiction is proper pursuant to 28 USC § 1332. Plaintiff
alleges personal injury while on defendant’s premises.

 

 

 

VIL. REQUESTED IN COMPLAINT DEMAND: $500,000.00 [_]Check if this is a Class Action under F.R.C.P. 23
Check YES only if demanded in complaint: JURY DEMAND XvYES [JNO

VIII. RELATED CASKE(S) IF ANY (See Instructions.)
JUDGE DOCKET NUMBER a

IX. DATE SIGNATURE ATT’ EY OF RECORD
June 25, 2020 Zr i

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
